Title: To James Madison from Mathew Carey, 16 November 1814
From: Carey, Mathew
To: Madison, James


        
          Sir
          Philada. Nov. 16. 1814
        
        The enclosed letter was written on the 30th. ult.
        I delayed sending it; for I clung to the lingering hope that we might escape the perdition that menaced us. But I now feel satisfied the hope is vain. We are gone past the power of redemption.
        No man ever laboured a cause with more solicitude & anxiety than I have done this one. Never were labours more unavailing.
        None of the human race, without positive guilt, ever made so awful, so deplorable, so irrecoverable a sacrifice of human happiness as you have done. Never had mankind such a treasure, in point of government. And never was treasure more easy to be preserved, & so wantonly thrown away.
        In the whole history of mankind there is not an instance of such impunity afforded to a conspiracy. Never was a conspiracy carried on with such profligate impudence.
        The destroyers were organized. The preservers ought to have been organized. That was the panacea for the disorder.
        Even now when perdition yawns to swallow us up, energy, decision, & fortitude at the seat of government might perhaps (what a perhaps! Great God! the destiny of eight millions of people at stake!) save us. But there is none. There will be none. We are gone.
        
          Mathew Carey
        
      